Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
             Amended Specification has overcome all the objections in Non-Final Rejection.

Claim Objections
Amended Claims 9 and 19 have overcome objections in Non-Final rejection.

Response to Arguments
 With respect to Applicant’s remarks of Alturi not disclosing ‘Stable Low temperature combustion’: Applicant emphasized that “stable low temperature combustion” is a well understood term in the art and has referred to US Patent documents and provided NPL to support the position. Examiner respectfully disagrees.
Patent documents 10487753, 9970407, 9810192 disclose facilitating stable low-temperature combustion. It is noted that these documents only make passing reference to facilitating stable low-temperature combustion but provide no means to ascertain the metes and bounds of what is meant by the term “stable low-temperature combustion” in the claims. 
Patent documents 9663739, 9562206, 9371795 and 6752131 disclose a low temperature combustion but do not provide support to categorize low temperature combustion as “stable low temperature combustion”. Thus, these reference are also insufficient to establish a clear definition for the term “stable low-temperature combustion”. 
Therefore a definition or criteria of “stable low-temperature combustion” cannot be established through the patent documents in applicant’s remarks.
With respect to “Low-Temperature Combustion of High Octane Fuels in a Gasoline Compression Ignition Engine”, page 1 discloses stable combustion has COVMEP <3%. It is unclear if this means stable MEP <3% to be stable combustion or if it is simply noted that less than 3% would qualify as stable but a COVMEP >3% could also qualify as stable combustion. Additionally, is COVMEP the only metric for determine stable combustion? The reference is silent on this matter. Thus it is unclear if a known, well established range is established by the reference. Furthermore, in the 1st paragraph on page 12 it is disclosed that combustion is more unstable at COVMEP <5%. It is unclear what more unstable means. Does “more unstable” mean that it is no longer considered stable? Does “more unstable” mean that it is less stable then before but still considered to fall within the range that is considered to be stable? Thus, this particular reference falls short of establishing a clear standard for stable combustion vs. other combustion. Additionally, it is noted that the mention in this reference are to “stable combustion” not to the claimed “stable low-temperature combustion”. Thus, even assuming arguendo that the reference establishes a clear standard for “stable combustion” it is has not established a clear and well-recognized standard for “stable low-temperature combustion” as utilized in the claim. 

The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

In light of the 112(b) requirement, and the fact that applicant is claiming “stable low-temperature combustion” the term must be sufficient to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention. As noted above, the documents proved by applicant fail to provide a clear and well established definition for “stable low-temperature combustion”. Additionally, the disclosure of the present application does provide a definition for “stable low-temperature combustion”. Therefore, the claim fail to meet the requirement of “particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention”. Thus, the 112(b) rejection is maintained. 
	Furthermore it is pointed out that requiring or achieving a stable low temperature combustion is not required in the claims (1 and 11). The claim language states “enable a stable low temperature combustion”. To enable does not mean that stable low-temperature combustion is achieved or that the engine is operating in a stable low-temperature combustion regime. The claim simply that that stable 
	To summarize, the alleged supporting literature provided by applicant is not evident and persuasive enough overcome 112(b) rejection for claims 1 and 11. Examiner maintains the interpretation of ‘maximum fuel economy’ for ‘stable low temperature combustion’, hence 102 rejection for claims 1 and 11 is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
No standard for ‘stable low temperature combustion’ has been disclosed in specification, and as such the relative terminology of “Stable low temperature” is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-11, 14-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alturi (US Publication no. 20180050686).
For Claim 1, Alturi teaches : A system for controlling a hybrid propulsion system, comprising a computer programmed to([0052] disclosing controller for hybrid propulsion system): 
obtain altitude and terrain information associated with a predetermined route for the hybrid propulsion system comprising a first energy source and a second energy source ([0045] disclosing obtaining GPS information to schedule Engine On/Off events. GPS provides location, velocity and elevation through trilateration, examiner interprets these parameters to be sufficient for altitude and terrain information);
determine a power requirement and a torque requirement of the hybrid propulsion system ([0048-0049], disclosing propulsion mode selection based on torque requirement) associated with the altitude and the terrain along the predetermined route of the hybrid propulsion system ([0047] disclosing utilization of GPS to influence the operation of propulsion system. Altitude and terrain information can be collected through GPS by trilateration to identify road grades, this information can be used in determining propulsion torque requirement); 
generate a trip plan to control at least one of a plurality of performance parameters and enable a stable low temperature combustion in the hybrid propulsion system, as the hybrid propulsion system travels along the predetermined route([0052] disclosing an operating strategy to pre determine maximum fuel economy and energy recovery. Maximum fuel economy is the
examiner’s interpretation of stable low temperature combustion); 
and preferentially select at least one of: the first energy source and the second energy source based on the trip plan to deliver at least one of: the power requirement and the torque requirement of the hybrid propulsion system([0046] disclosing ability to turn engine on/off based on torque demand prediction).
	Claim 11 recites same limitations as claim 1, hence is rejected under same basis.

For Claim 4, Alturi teaches: The system of claim 1, wherein the computer is programmed to generate the trip plan further based on at least one objective function ([0052] disclosing recharge event planning by identifying potential motor and engine on/off events).
Claim 14 recites same limitation as claim 4, hence is rejected under same basis.

For Claim 5, Alturi teaches: The system of claim 4, wherein the at least one objective function includes at least one of: a first rate of power output from the first energy source and a second rate of power output from the second energy source as a function of combined power output, 29327224-1 locomotive power data ([0082-0084] disclosing the system’s ability to conserve and regenerate maximum power when opportunity arises),

 performance of vehicle traction transmission, cooling characteristics of the hybrid propulsion system, life of a first energy source utilization system, life of a second energy source utilization system, state of charge of the battery([0046] disclosing monitoring battery SOC), 
a total trip time, a maximum power setting, a speed limit ([0045] disclosing observing speed limits), and an exhaust emission of the hybrid propulsion system ([0059] disclosing exhaust after treatment system).
Claim 15 recites same limitation as claim 5, hence is rejected under same basis.

For Claim 6, Alturi teaches: The system of claim 1, wherein the computer is further caused to revise the trip plan based on variations in the power requirement and the torque requirement while the vehicle is traveling from a first point to a second point ([0045-0048] disclosing engine activation/deactivation event planning based on real time information. Change in traffic flow, vehicle accessory load and state of engine and motor is monitored in real time and best mode of operation is determined e.g. Engine only, electric only, regenerative drive and dual propulsion. The mode of operation selection is interpreted as trip plan and adapting to best mode of operation in real time is a revision of trip plan).
Claim 16 recites same limitation as claim 6, hence is rejected under same basis.

For Claim 7, Alturi teaches: The system of claim 1, wherein the computer is configured to obtain the altitude, terrain and determine the power requirement and the torque requirement using a computer that is remotely located from the hybrid propulsion system([0044-0045]disclosing a wireless communication network that performs system diagnosis and prognosis. The controller can obtain GPS information through cellular network or satellite. Examiner interprets remotely located computer as a computer that is not directly attached to the vehicle as disclosed in specification).
Claim 17 recites same limitation as claim 7, hence is rejected under same basis.

For Claim 8, Alturi teaches: The system of claim 1, wherein the first energy source is an engine and the second energy source is a bank of batteries (Fig.1 and [0014] disclosing a battery 132 and engine 102).
Claim 18 recites same limitation as claim 8, hence is rejected under same basis.


For Claim 9, Alturi teaches: The system of claim 8, wherein the bank of batteries enables the engine to operate at one or more of: constant speed and constant power, with constant intake conditions ([0059] disclosing an electric machine 318 coupled with compressor to build intake air pressure. Thus maintaining the intake conditions).
Claim 19 recites same limitation as claim 9, hence is rejected under same basis.

For Claim 10, Alturi teaches: The system of claim 1 wherein the hybrid propulsion system is a locomotive system (Firgure1 and [0014-0016] disclosing a hybrid propulsion system for a vehicle. Locomotive system in the claim is interpreted as a system capable of locomotion).
Claim 20 recites same limitation as claim 10, hence is rejected under same basis.

For Claim 11, Alturi teaches: A method of controlling a hybrid propulsion system comprising([0052] disclosing controller for hybrid propulsion system):
 
obtaining altitude and terrain information of a predetermined route for the hybrid propulsion system to travel comprising a first energy source and a second energy source ([0045] disclosing obtaining GPS information to schedule Engine On/Off events. As GPS provides location, velocity and elevation through trilateration, examiner interprets these parameters to be sufficient for altitude and terrain information); 

determining a power requirement and a torque requirement associated with the altitude and the terrain along the predetermined route of the hybrid propulsion system ([0047] disclosing utilization of GPS to influence the operation of propulsion system. Altitude and terrain information can be collected through GPS by trilateration to identify road grades, this information can be used in determining power and torque requirement); 

generating a trip plan to control at least one of a plurality of performance parameters and enable a stable low temperature combustion in the hybrid propulsion system, as the hybrid propulsion system travels along the predetermined route([0052] disclosing an operating strategy to pre determine maximize fuel economy and energy recovery. Maximum fuel economy is examiner’s interpretation of stable low temperature combustion);

and  30327224-1 preferentially selecting at least one of: the first energy source and the second energy source based on the trip plan ([0047] disclosing utilization of GPS to influence the operation of propulsion system. Altitude and terrain information can be collected through GPS by trilateration to identify road grades, this information can be used in determining propulsion torque and power requirement);  to deliver at least one of: the power requirement and the torque requirement of the hybrid propulsion system([0046] disclosing ability to turn engine on/off based on torque demand prediction).

For Claim 24, Alturi teaches: The vehicle of claim 21, wherein the computer is programmed to generate the trip plan([0052] disclosing developing charging events plan based on provided route) based on at least one of: a first rate of power output from the first energy source and a second rate of power output from the second energy source as a function of combined power output, locomotive power data, performance of vehicle traction transmission, cooling characteristics of the hybrid propulsion system, life of a first energy source utilization system, life of a second energy source utilization system, state of charge of the battery([0046] disclosing monitoring battery SOC), a total trip time, a maximum power setting, a speed limit([0045] disclosing observing speed limits), and an exhaust emission of the hybrid propulsion system([0059] disclosing monitoring exhaust emissions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alturi (US Publication No. 20180050686A) in view of Otsuka (US Publication No. 20180099656) and Frese(US Patent No. 8447511).
For Claim 2, Alturi teaches: The system of claim 1, wherein the plurality of performance parameters comprises a plurality of engine operating conditions([0043] disclosing monitoring of engine operating conditions) comprising engine speed([0027] disclosing ability to monitor engine speed).
Alturi does not teach: ‘engine operating conditions comprising total trip time, fueling rate’.
Otsuka teaches: The system of claim 1, wherein the plurality of performance parameters comprises a plurality of engine operating conditions comprising fueling rate ([0027] disclosing fuel injector control). 
Alturi and Otsuka are analogous arts because they are in same field of endeavor i.e. Vehicle Propulsion Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify propulsion control system of Alturi to include The system of claim 1, wherein the plurality of performance parameters comprises a plurality of engine operating conditions comprising fueling rate and engine speed as taught by Otsuka to maximize fuel economy(Alturi [0052]).
Otsuka does not teach: operating conditions comprising total trip time.
Frese teaches: operating conditions comprising total trip time (Column 3 line 62, disclosing travel time for selected route to traverse).
Alturi Otsuka and Frese are analogous arts because they are in same field of endeavor i.e. Vehicle Propulsion Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify propulsion control system of Alturi to include The system of claim 1, wherein the plurality of performance parameters comprises a plurality of engine operating conditions comprising total trip time, fueling rate and engine speed as taught by Otsuka and Frese to maximize fuel economy(Alturi [0052]).
Claims 12 and 22 recite same limitation as of claim 2 hence are rejected under same basis.

Claim 3, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alturi(US Publication No. 20180050686A) in view of Otsuka(US Publication No. 20180099656)

	For Claim 3, Alturi teaches: The system of claim 1, wherein the plurality of performance parameters comprises a plurality of intake conditions comprising intake pressure ([0059] disclosing ability to read and adjust intake pressure).
Alturi does not teach: The system of claim 1, wherein the plurality of performance parameters comprises a plurality of intake conditions comprising intake composition and intake temperature. 

Otsuka teaches: The system of claim 1, wherein the plurality of performance parameters comprises a plurality of intake conditions comprising intake composition ([0009-0010] disclosing monitoring and adjusting air fuel ratio) and intake temperature ([0019] disclosing a temperature sensor for intake air).
Alturi and Otsuka are analogous arts because in same field of endeavor i.e. Vehicle Propulsion Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify propulsion control system of Alturi to include The system of claim 1, wherein the plurality of performance parameters comprises a plurality of intake conditions comprising intake composition, intake pressure and intake temperature ad taught by Otsuka to minimize emissions[0009].
Claims 13 and 23 recite same limitations as of claim 3, hence are rejected under same basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 5712703603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Examiner, Art Unit 4145
/ADAM R MOTT/Primary Examiner, Art Unit 3669